Case 1:20-cv-12407-RMB-KMW Document 1 Filed 09/08/20 Page 1 of 7 PageID: 1


UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY




     (In the space above enter the full name(s) of the plaintiff(s).)


                            - against-

                                                                                    ·coMPLAINT
                                                                                JuryTrial:~es              No

                                                                                             (check one)

     t} eff'
          Ca,cara
     Damea'tc.k Rago




(In the space above enter the full name(s) of the defendant(s). Ifyou
cannot fit the names of all of the defendants in the space provided,
please write "see attached" in the space above and attach an
additional sheet ofpaper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part I. Addresses should not be included here.)

I.          Parties in this complaint:

A.          List your name, address and telephone number. Do the same for any additional plaintiffs named. Attach
            additional sheets of paper as necessary.


Plaintiff           Name
                     Street Address
                    County, City
                     State & Zip Code
                    Telephone Number
Case 1:20-cv-12407-RMB-KMW Document 1 Filed 09/08/20 Page 2 of 7 PageID: 2




 B.      List all defendants. You should state the full name of the defendants, even if that defendant is a government
         agency, an organization, a corporation, or an individual. Include the address where each defendant can be
         served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
         Attach additional sheets of paper as necessary.

 Defendant No. I
                                     Nrume     Bla~%t~:st S\')ore B\vd.
                                      Street Address

                                      County, City     H', \\st:,~ CO~jb I Tampa
                                      State&ZipCode        Floc\da 1 33c.,07
Defendant No. 2




Defendant No. 3




Defendant No. 4                      Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                      Street Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                     County, City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                      State & Zip Code _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




II.      Basis for Jurisdiction:

Federal courts are courts of limited jurisdiction. There are four types of cases that can be heard in federal court: I)
Federal Question - Under 28 U.S.C. § 1331, a case involving the United States Constitution or federal laws or treaties
is a federal question case; 2) Diversity of Citizenship - Under 28 U.S.C. § 1332, a case in which a citizen ofone
state sues a citizen of another state and the amount in damages is more than $75,000 is a diversity of citizenship case;
3) U.S. Government Plaintiff; and 4) U.S. Government Defendant.

A.      ~ the basis for federal court j~ion? (check all that apply)
        ~ r eoeral Questions           [YI uiversity of Citizenship
        ou.s.      Government Plaintiff       ou.s.      Government Defendant


B.       If the basis for jurisdiction is Federal Question, what federal Constitutional, statuto




                                                       -2-
             Case 1:20-cv-12407-RMB-KMW Document 1 Filed 09/08/20 Page 3 of 7 PageID: 3




              C.       If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?

                       Plaintiff(s) state(s) ofcitizenship _               __v. . . .a. ........d_a. ·. +i__,_N...,....,e_V\~/'-----"'L....~'-'e~r_,S,.,._,,e.~),_/____
                                                                     _,N_.__.e
                                                                                                                                                                .,,,.e"-'y¥------
                                                                                  r--1~,....d__,,CJ--.;j1--.1-hl~e....,wL-'l----'l.....,._}...3,e.....rL--"'s""-·
                       Defendant( s) state(s) ofcitizenship __._F__.\. .o. .........

              III.     Statement of Claim:

              State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
              complaint is involved in this action, along with the dates and locations of a)) relevant events. You may wish to
              include further details such as the names of other persons involved in the events giving rise to your claims. Do not
              cite any cases or statutes. If you intend to allege a number ofrelated claims, number and set forth each claim in a
              separate paragraph. Attach additional sheets of paper as necessary.

              A.                                                     Baoe..£\'sb Gc1 \ \ 1
                       Where did the events giving rise to your claim(s) occur?

                       De p+£ard I                         New dec·sey
              B.       What date and approximate time did the events giving rise to your claim(s) occur?                                                   Dece.raber
                       s\x±k,                   ~019

  What
happened
 to you?




 Who did
  what?




   Was
  anyone
    else
 involved?




Who else
saw what
happened?



                                                                              -3-
    Case 1:20-cv-12407-RMB-KMW Document 1 Filed 09/08/20 Page 4 of 7 PageID: 4




     IV.      Injuries:


                                  ,                    .
     If you sustained injuries related to the events alleged above, describe them and state what medical treatment, ifan ,
                                                                                   .



     fui;~:t ~C:~~d~~tyo±no neci-;
     ~11~tse~~1:?2~:~
    V.        Relief:


    State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and
    the basis for such compensation.




'
                                                           -4-
Case 1:20-cv-12407-RMB-KMW Document 1 Filed 09/08/20 Page 5 of 7 PageID: 5




 I declare under penalty of perjury that the foregoing is true and correct.


 Signed thisLday of       5e-p±e.m bee                                    ,202-0.




                                             s;gmllure ofPlfilntiff   10                          c::5
                                             Mailing Address - - ~ -~~_...e::::.._-:--:------------,--
                                                                   ----',,...




                                             Telephone Number
                                                                      ~~~ffi
                                                                      8'&b
                                                                             oe,o~5
                                                                            Y,] 3 L-\ / D 2-
                                             Fax Number (ifyou have one)

                                             E-mail Address        JW~ \-t-lf') e,1 klo~OOA~ \. c_orn
Note:    All plaintiffs named in the caption of the complaint must date and sign the complaint.




                                                            -~-.




                                                     -5-
Case 1:20-cv-12407-RMB-KMW Document 1 Filed 09/08/20 Page 6 of 7 PageID: 6




                                             Helpful Hints:




      All original papers submitted for consideration to the Court are to be filed with the Clerk of this
      Court. Copies of papers filed in this Court are to be served upon counsel for all other parties (or
      directly on any party acting pro se). Proof that service has been made is provided by a
      certificate of service. This certificate should be filed in the case along with the original papers
      and should show the day and manner of service.

      Example:          "I, (name), do hereby certify that a true and correct copy of the foregoing (name
                        of pleading or other paper) has been served upon (name(s) of person(s) served)
                        by placing the same in the U.S. Mail, properly addressed this (date) day of
                        (month), (year)."

                                                1   \Af>Db-1 E Wl-:H:INE'V
                                                         (Signature)


      Any request for court action shall be set forth in a motion, properly filed and served. (Please see
      the Motion Guide included in this packet.)


      No direct communication is to take place with the District Judge or United States Magistrate
      Judge with regard to this case. All relevant information and papers are to be directed to the
      Clerk.


      The parties should notify the Clerk's office when there is an address change. Failure to do so
      could result in court orders or other information not being timely delivered, which could affect
      the parties' legal rights.




                                                                                                            \
                                                                                           .,,
                                                                                           ::0
                                                                                           0
                                                                                           3:
                                                                                           ••

             ':   ·,




                                  ~

                                                     .--.
                                 -
                                 ,;..--              • -.
                                                                 >
I                                                    ,-
I                                                    ..,,        ,~
I                                                                _.,;,
I
I
                                                     --
                                                     l -•:-'
                                                                 -   ,,,---,_
I                                                            .   I
                                                     •..
                                 --
I                                                           ~.           -
I
I                                                    --    ~
I                                                    ~
                                                     -               --                          . ,,._,;




                                                                 ~
     .....
       _                                              r-l
                                                      ,...._,
    -- -~                                             _.c..
                                                      -J                             -,J
                                                                                     •
                                                                                     ~
                                                                                    ,..D

                                                                                 :ru
                                                                                 , ru


                                                                                 I!
                                                                                 i•
                                                                                 1
                                                                                 •
                                                                                )•
                                                                                                 Case 1:20-cv-12407-RMB-KMW Document 1 Filed 09/08/20 Page 7 of 7 PageID: 7




                       .......
                       , ··-•·
                                          /• ·t :·
                                          r   • f
                                                                                I~
                                                                                1ru
                       ~    .                                                   /g;
                                                                                l..a
                                                                                ) Q:,


                                                                                I
